Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWANCE
EXAMINERS AMENDMENT 
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with George S. Haight on (05/25/2021):
 	The application has been amended as follows:
Claim 13 (cancelled): 
Claim 21 (new):  The system of claim 20, wherein the environment depth information is obtained from a neutral network.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 20 that includes 
Claim 20:
…
“
A system for locating and identifying an object, the system comprising: a monocular camera configured to capture a 360-degree image of an unconstrained environment comprising an individual and an object of interest; an infrared depth sensor configured to generate a three-dimensional depth map of the unconstrained environment; a knowledge base; and a processor configured to: -3-Docket No. 2017-653 / IP-A-2789 generate a saliency map from the 360-degree image and the depth map; determine a direction of attention from the individual; generate a three-dimensional directionality vector representative of the direction of attention; project the three-dimensional directionality vector from the individual on the saliency map; detect an intersection of the three-dimensional directionality vector with the object of interest; and search the knowledge base for an identity of the object of interest detected at the intersection of the directionality vector with the object of interest.
”
Regarding dependent claims 2, 6-7, 9 & 15-19 these claims are allowed because of their dependence on independent claim 20 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661